Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Driscoll on 7/14/2021.

The application has been amended as follows: 

IN THE CLAIMS:
In claim 24, line 10, after “wherein the”, delete “method” and insert --cleaning sequence--

Replace claim 33 with the following:
33. (Currently Amended) A method of cleaning a regenerative filter having a filter housing with inlet and outlet zones, a fluid path provided between the inlet and outlet zones, and a plurality of filter elements each having an outer surface filter media applied thereto and functioning to filter particulate or contaminants from the fluid path, wherein 
draining all fluids from the filter housing; 
refilling the filter housing with fluid to an optimum level; and 
initiating a cleaning sequence of the filter housing with the fluid at the optimum level
And wherein the cleaning sequence comprises:
agitating the tube sheet; and 
initiating a pump to effectively air scour for a first predetermined amount of time.

Cancel claims 34-35

In claim 36, after “The method of claim”, delete “35” and insert --33--
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID C MELLON/Primary Examiner, Art Unit 1796